DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
Status of the Claims
Claims 1-3, 5-7, 12, and 15-19 have been amended and claim 8 has been canceled; as a result, claims 1-7, and 9-20 are currently pending in the present application, with claims 1, 16, and 18 being independent. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,928,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 26 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,909,763 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 9, filed 15 August 2022, with respect to double patenting rejection of claims 1, 16, and 18, along with accompanying amendments received on the same date, have been fully considered, and are persuasive. With the filing of the terminal disclaimer on 12 July 2022, the double patenting rejection has been withdrawn..
Applicant’s arguments, see page 9, filed 15 August 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph rejection of claim 8, along with accompanying amendments received on the same date, have been fully considered, and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph rejection of claim 8 has been withdrawn.
Applicant’s arguments, see pages 9-11, filed 15 August 2022, with respect to the prior art rejection of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The prior art of record does not reasonably teach or suggest the ordered combination and interplay between each and every limitation as claimed. Accordingly, the prior art rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the Final Office Action mailed on 14 April 2022. 
However, in the context of newly amended claims the prior art of record does not teach or reasonably suggest the ordered combination and interplay between each and every limitation as now required by the claims. For instance, with respect to claim, when considered as a whole with each and every limitation and the interplay between the limitations, the prior art of record does not teach or reasonably suggest at least “prior to capturing a first image of an environment, determining a first position and first orientation of a mobile device based on information obtained from at least one of a global positioning system and a compass;…overlaying a virtual wire frame model that represents one or more objects shown in the first image of the environment over the captured first image based on the determined first position and first orientation of the mobile device; …after determining the first position and first orientation of the mobile device based on the information obtained from at least one of the global positioning system and the compass,  automatically detecting, using optical recognition techniques, a physical marker in the captured second image; and in response to detecting the physical marker, determining a second position and second orientation of the mobile device, wherein the second position and second orientation of the mobile device differ from the first position and first orientation of the mobile device, and wherein determining the second position and the second orientation of the mobile device is performed based on a comparison of a position of the physical marker in the captured second image relative to coordinates mapped to a virtual marker, in the virtual wire frame model, that corresponds to the physical marker in the captured second image.” Claims 16 and 18 recite substantially similar limitations as to that of claim 1. Accordingly, the subject matter of claims 1, 16, and 18 are found to be allowable. Claims depending thereon are found to be allowable for at least the reason(s) set forth for the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613